Case 20-41308      Doc 189     Filed 03/25/20 Entered 03/25/20 20:16:14           Main Document
                                           Pg 1 of 8



                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

                                                         Chapter 11
        In re:
                                                         Case No. 20-41308-659
     FORESIGHT ENERGY LP, et al.,
                                                         Jointly Administered
                            Debtors.


                                 CERTIFICATE OF SERVICE

        I, Kelsey L. Gordon, depose and say that I am employed by Prime Clerk LLC (“Prime
 Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On March 24, 2020, at my direction and under my supervision, employees of Prime Clerk
 caused the following documents to be served by the method set forth on the Master Service List
 attached hereto as Exhibit A:


    •    Order (A) Establishing Certain Notice, Case Management, and Administrative
         Procedures and (B) Granting Related Relief [Docket No. 182]

    •    Interim Order Authorizing Retention and Appointment of Prime Clerk LLC as Claims
         and Noticing Agent and Administrative Advisor Effective as of the Petition Date
         [Docket No. 183]


 Dated: March 25, 2020
                                                              /s/ Kelsey L. Gordon
                                                              Kelsey L. Gordon
 State of New York
 County of New York

 Subscribed and sworn to (or affirmed) before me on March 25, 2020, by Kelsey L. Gordon
 proved to me on the basis of satisfactory evidence to be the person who appeared before me.

 /s/ JAMES A. MAPPLETHORPE
 Notary Public, State of New York
 No. 01MA6370846
 Qualified in New York County
 Commission Expires February 12, 2022



                                                                                        SRF 40922
Case 20-41308   Doc 189   Filed 03/25/20 Entered 03/25/20 20:16:14   Main Document
                                      Pg 2 of 8


                                    Exhibit A
                                                                                                     Exhibit A
                                                                                                  Master Service List
                                                                                               Served as set forth below

                                 DESCRIPTION                                     NAME                                            ADDRESS                                                                       EMAIL   METHOD OF SERVICE
                                                                                                          Attn: Ira Dizengoff and Brad Kahn
                                                                                                          1 Bryant Park                                           idizengoff@akingump.com
Counsel to the Ad Hoc First Lien Group and the DIP Lenders   Akin Gump Strauss Hauer & Feld LLP           New York NY 10036                                       bkahn@akingump.com                                   Email
                                                                                                          Attn: Richard W. Engel, Jr., John G. Willard, Kathyrn
                                                                                                          Redmond                                                 rengel@atllp.com
                                                                                                          7700 Forsyth Boulevard, Suite 1800                      jwillard@atllp.com
Counsel to the Debtors and Debtors in Possession             Armstrong Teasdale LLP                       St. Louis MO 63105                                      kredmond@atllp.com                                   Email
                                                                                                          Attn: Brian A. Glasser




                                                                                                                                                                                        Case 20-41308
                                                                                                          209 Capitol Street
Counsel to Reserves                                          Bailey & Glasser LLP                         Charleston WV 25301                                                                                          First Class Mail
                                                                                                          Attn: Richard Twardowski
                                                                                                          11191 Illinois Route 185
Top 20 Unsecured Creditor                                    Bankdirect Capital Finance                   Hillsboro IL 62049                                      rtwardowski@bankdirectcapital.com                    Email
                                                                                                          Attn: Marleen Benson
                                                                                                          801 E. Main Street
Bradford Supply Company                                      Bradford Supply Company                      Robinson IL 62454                                                                                            First Class Mail
                                                                                                          Attn: Christopher P. Schueller and Timothy Palmer




                                                                                                                                                                                        Doc 189
                                                                                                          Union Trust Building
                                                                                                          501 Grant Street, Suite 200                             christopher.schueller@bipc.com
Counsel to the Facilities Agent (Huntington)                 Buchanan Ingersoll & Rooney PC               Pittsburgh PA 15219‐4413                                timothy.palmer@bipc.com                              Email
                                                                                                          Attn: Thomas H. Riske, Esq., Christopher J. Lawhorn,
                                                                                                          Esq.
                                                                                                          120 South Central Avenue




                                                                                                                                                                    Filed 03/25/20 Entered 03/25/20 20:16:14
                                                                                                          Ste. 1800
Counsel to Javelin Global Commodities (UK) Ltd.              Carmody MacDonald P.C.                       St. Louis MO 63105                                      thr@carmodymacdonald.com                             Email
                                                                                                          Attn: Ronald Hewitt
                                                                                                          The New York Times Building
                                                                                                          620 Eighth Avenue
Counsel to the Indenture Trustee (Wilmington)                Covington & Burling LLP                      New York NY 10018‐1405                                  rhewitt@cov.com                                      Email
                                                                                                          Attn: Steve McCullick




                                                                                                                                                                                Pg 3 of 8
                                                                                                          9150 96th Avenue
Top 20 Unsecured Creditor                                    Dewind One Pass Trenching LLC                Zeeland MI 49464                                        steve@dewindonepass.com                              Email
                                                                                                          Attn: Nick Johnson
                                                                                                          P.O Box 403943
Top 20 Unsecured Creditor                                    Fabick Mining Inc                            Atlanta GA 30384‐3943                                   nicholas.johnson@fabickmining.com                    Email
                                                                                                          Attn: Shawn Collins
                                                                                                          PO Box 1106
Top 20 Unsecured Creditor                                    Flanders Electric Motor Service              Marion IL 62959                                         scollins@flandersinc.com                             Email
                                                                                                          Attn: Steve Williams, Jason Murphy
                                                                                                          P.O Box 952121                                          Steve.Williams@fuchs.com
Top 20 Unsecured Creditor                                    Fuchs Lubricants Co                          St Louis MO 63195‐2121                                  Jason.Murphy@fuchs.com                               Email
                                                                                                          Attn: Joel A. Kunin
                                                                                                          2227 South State Route 157
Counsel to Cory Leitschuh                                    Goldenberg Heller & Antognoli, P.C.          Edwardsville IL 62025                                   jkunin@ghalaw.com                                    Email




                                                                                                                                                                                        Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                                           Page 1 of 6
                                                                                                             Exhibit A
                                                                                                          Master Service List
                                                                                                       Served as set forth below

                                 DESCRIPTION                                           NAME                                              ADDRESS                                                  EMAIL   METHOD OF SERVICE
                                                                                                                  Attn: Joel A. Kunin
Counsel to Terra Payne, as Special Administrator of the Estate of                                                 2227 South State Route 157
William Daniel Hans Payne                                           Goldenberg Heller & Antognoli, P.C.           Edwardsville IL 62026              jkunin@ghalaw.com                                    Email
                                                                                                                  Attn: Joel A. Kunin
                                                                                                                  P.O. Box 959
Counsel to Cory Leitschuh                                           Goldenberg Heller & Antognoli, P.C.           Edwardsville IL 62025              jkunin@ghalaw.com                                    Email
                                                                                                                  Attn: Joel A. Kunin
Counsel to Terra Payne, as Special Administrator of the Estate of                                                 P.O. Box 959




                                                                                                                                                                           Case 20-41308
William Daniel Hans Payne                                           Goldenberg Heller & Antognoli, P.C.           Edwardsville IL 62025              jkunin@ghalaw.com                                    Email
                                                                                                                  Attn: John Richards
                                                                                                                  P.O Box 71735
Top 20 Unsecured Creditor                                           Heritage Cooperative Inc                      Chicago IL 60694‐1735              jrichards@heritagecooperative.com                    Email
                                                                                                                  Attn: Patrick D. Cloud
                                                                                                                  105 W. Vandalia, Suite 100         edwecf@heylroyster.com
Counsel to Mt. Olive & Staunton Coal Company Trust                  Heyl, Royster, Voelker & Allen, P.C.          Edwardsville IL 62025              pcloud@heylroyster.com                               Email
                                                                                                                  Attn: Patrick D. Cloud
                                                                                                                  P.O. Box 467                       edwecf@heylroyster.com




                                                                                                                                                                           Doc 189
Counsel to Mt. Olive & Staunton Coal Company Trust                  Heyl, Royster, Voelker & Allen, P.C.          Edwardsville IL 62025              pcloud@heylroyster.com                               Email
                                                                                                                  Centralized Insolvency Operation
                                                                                                                  2970 Market Street
                                                                                                                  Mail Stop 5 Q30 133
Internal Revenue Service                                            Internal Revenue Service                      Philadelphia PA 19104‐5016                                                              First Class Mail
                                                                                                                  Centralized Insolvency Operation




                                                                                                                                                       Filed 03/25/20 Entered 03/25/20 20:16:14
                                                                                                                  Insolvency 5334 STL
                                                                                                                  P.O. Box 7346
Internal Revenue Service                                            Internal Revenue Service                      Philadelphia PA 19101‐7346                                                              First Class Mail
                                                                                                                  Attn: Jeff Hurt
                                                                                                                  29425 Chagrin Blvd., Suite 300
Top 20 Unsecured Creditor                                           International Belt Sales LLC                  Pepper Pike OH 44122               JEFFREYCHURT@aol.com                                 Email
                                                                                                                  Attn: William Baker




                                                                                                                                                                   Pg 4 of 8
                                                                                                                  P.O Box 4835
Top 20 Unsecured Creditor                                           Irwin Mine And Tunneling Supply               Evansville IN 47724                wbaker@irwincar.com                                  Email
                                                                                                                  Attn: Jay Bazemore
                                                                                                                  P.O Box 465
Top 20 Unsecured Creditor                                           Jabo Supply Corporation                       West Frankfort IL 62896            jbazemore@jabosupply.com                             Email
                                                                                                                  Attn: Tony Calandra
                                                                                                                  P.O Box 603800
Top 20 Unsecured Creditor                                           Jennchem Mid‐West                             Charlotte NC 28260‐3800            tcalandra@jennmar.com                                Email
                                                                                                                  Attn: Tony Calandra
                                                                                                                  P.O Box 603800
Top 20 Unsecured Creditor                                           Jennmar of West Kentucky Inc.                 Charlotte NC 28260‐3800            tcalandra@jennmar.com                                Email
                                                                                                                  Attn: Tony Calandra
                                                                                                                  P.O Box 405655
Top 20 Unsecured Creditor                                           Jennmar Services                              Atlanta GA 30384‐5655              tcalandra@jennmar.com                                Email




                                                                                                                                                                           Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                                                   Page 2 of 6
                                                                                                         Exhibit A
                                                                                                      Master Service List
                                                                                                   Served as set forth below

                                 DESCRIPTION                                          NAME                                           ADDRESS                                                           EMAIL   METHOD OF SERVICE
                                                                                                              Attn: Nick Johnson
                                                                                                              364 Libson Street
Top 20 Unsecured Creditor                                      John Fabick Tractor Company                    Canfield OH 44406‐0369                      nicholas.johnson@fabickmining.com                    Email
                                                                                                              Attn: Nick Johnson
                                                                                                              PO Box 369
Top 20 Unsecured Creditor                                      John Fabick Tractor Company                    Canfield OH 44406‐0369                      nicholas.johnson@fabickmining.com                    Email
                                                                                                              Attn: Dan Spears
                                                                                                              P.O Box 504794




                                                                                                                                                                                Case 20-41308
Top 20 Unsecured Creditor                                      Joy Global Conveyors Inc                       St Louis MO 63150‐4794                      dan.spears@mining.komatsu                            Email
                                                                                                              Attn: Dan Spears
                                                                                                              P.O Box 504794
Top 20 Unsecured Creditor                                      Joy Global Undergound Mining LLC               St. Louis MO 63150‐4794                     dan.spears@mining.komatsu                            Email
                                                                                                              Attn: Daniel I. Waxman
                                                                                                              340 S. Broadway, Suite 100
Counsel to Indemnity National Insurance Company                Kewa Financial Inc.                            Lexington KY 40508                          diw@kewafinancial.com                                Email
                                                                                                              Attn: Nicole L. Greenblatt
                                                                                                              601 Lexington Avenue




                                                                                                                                                                                Doc 189
Counsel to Murray Energy Corporation                           Kirkland & Ellis LLP                           New York NY 10022                                                                                First Class Mail
                                                                                                              Attn: Wendi Alper‐Pressman
                                                                                                              Pierre Laclede Center
Counsel to Natural Resource Partners L.P., WPP LLC, HOD LLC,                                                  7701 Forsyth Boulevard, Suite 500           wpressman@lathropgpm.com
Independence Land Company, LLC, and Williamson Transport LLC   Lathrop GPM LLP                                Clayton MO 63105                            wendi.alper‐pressman@lathropgpm.com Email
                                                                                                              Attn: General Counsel




                                                                                                                                                            Filed 03/25/20 Entered 03/25/20 20:16:14
                                                                                                              48 Wall Street, 27th Floor
Counsel to the Term Agent (Lord Securities)                    Lord Securities Corporation                    New York NY 10043                                                                                First Class Mail
                                                                                                              Attn: Dave Mayo, Todd Thompson
                                                                                                              P.O Box 28330                               david.mayo@mayowv.com
Top 20 Unsecured Creditor                                      Mayo Manufacturing Co Inc                      St. Louis MO 63146                          todd.thompson@mayowv.com                             Email
                                                                                                              Attn: Dennis F. Dunne and Parker Milender




                                                                                                                                                                        Pg 5 of 8
                                                                                                              55 Hudson Yards                             ddunne@milbank.com
Counsel to the Ad Hoc Crossover Group                          Milbank LLP                                    New York NY 10001                           pmilender@milbank.com                                Email
                                                                                                              Attn: Bob Purvis
                                                                                                              2853 Ken Gray Blvd.
                                                                                                              Suite 4
Top 20 Unsecured Creditor                                      Mine Supply Company                            West Frankfort IL 62896                     bob.purvis@purvisindustries.com                      Email
                                                                                                              Attn: John Whiteman
                                                               Missouri Department of Revenue,                P.O. Box 475
Missouri Department of Revenue                                 Bankruptcy Unit                                Jefferson City MO 65105‐0475                edmoecf@dor.mo.gov                                   Email
                                                                                                              Attn: Patrick D. Cloud
                                                                                                              P.O Box 742784
Top 20 Unsecured Creditor                                      Mt Olive & Staunton Coal Co Trust              Atlanta GA 30374‐2784                       pcloud@heylroyster.com                               Email
                                                                                                              Attn: President or General Counsel
                                                                                                              5260 Irwin Road
Natural Resource Partners L.P.                                 Natural Resource Partners L.P.                 Huntington WV 25705                                                                              First Class Mail




                                                                                                                                                                                Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                                               Page 3 of 6
                                                                                                                      Exhibit A
                                                                                                                 Master Service List
                                                                                                              Served as set forth below

                                 DESCRIPTION                                                   NAME                                            ADDRESS                                                                        EMAIL   METHOD OF SERVICE
                                                                                                                          Attn: Greg Wooten
                                                                                                                          372 Park Lane
Top 20 Unsecured Creditor                                                  Natural Resource Partners LLP                  Herrin IL 62948                                        gwooten@wpplp.com                                    Email

                                                                                                                          Attn: Christopher M. Foy, Assistant Attorney General
                                                                                                                          500 South Second Street                                CFoy@atg.state.il.us
Counsel to Illinois Department of Natural Resources,                       Office of the Illinois Attorney General        Springfield IL 62701                                   RLS@atg.state.il.us                                  Email
                                                                                                                          Attn: US Trustee




                                                                                                                                                                                                       Case 20-41308
                                                                                                                          111 S. 10th Street
                                                                                                                          Suite 6.353
Office of the United States Trustee for the Eastern District of Missouri   Office of the United States Trustee            St. Louis MO 63102                                     Carole.Ryczek@usdoj.gov                              Email
                                                                                                                          Attn: Pedro Jimenez, Irena Goldstein
                                                                                                                          200 Park Ave                                           pedrojimenez@paulhastings.com
Counsel to Javelin Global Commodities (UK) Ltd. and Uniper                 Paul Hastings LLP                              New York NY 10166                                      irenagoldstein@paulhastings.com                      Email
                                                                                                                          Attn: Paul M. Basta, Alice Belisle Eaton, Samuel E.
                                                                                                                          Lovett                                                 pbasta@paulweiss.com
                                                                           Paul, Weiss, Rifkind, Wharton & Garrison       1285 Avenue of the Americas                            aeaton@paulweiss.com




                                                                                                                                                                                                       Doc 189
Counsel to the Debtors and Debtors in Possession                           LLP                                            New York NY 10019                                      slovett@paulweiss.com                                Email
                                                                                                                          Attn: Peter Freissle                                   p.freissle@polydeck.com
                                                                                                                          P.O Box 827                                            c.shuford@polydeck.com
Top 20 Unsecured Creditor                                                  Polydeck Screen Corporation                    Pound VA 24279                                         r.kuehl@polydeck.com                                 Email
                                                                                                                          Attn: Pat Popicg
                                                                                                                          46226 National Road




                                                                                                                                                                                   Filed 03/25/20 Entered 03/25/20 20:16:14
Top 20 Unsecured Creditor                                                  R M Wilson Co Inc                              St Clairsville OH 43950                                ppopicg@rmwilson.com                                 Email
                                                                                                                          Attn: Rusty K. Reinoehl
                                                                                                                          P.O. Box 698
Counsel to Bradford Supply Company                                         Reinoehl Kehlenbrink, LLC                      Robinson IL 62454                                      rusty@rklegalgroup.com                               Email
                                                                                                                          Attn: Bill Lawrence
                                                                                                                          610 Sneed Road




                                                                                                                                                                                               Pg 6 of 8
Top 20 Unsecured Creditor                                                  Rggs Land & Minerals                           Carbondale IL 62902                                    blawrence@sginterests.com                            Email
                                                                                                                          Attn: Patricia I. Chen
                                                                                                                          Prudential Tower, 800 Boylston Street
Counsel to the DIP Agent                                                   Ropes & Gray                                   Boston MA 02199‐3600                                   patricia.chen@ropesgray.com                          Email
                                                                                                                          Attn: Secretary of the Treasury
                                                                                                                          100 F Street, NE
Securities and Exchange Commission ‐ Headquarters                          Securities & Exchange Commission               Washington DC 20549                                    secbankruptcy@sec.gov                                Email
                                                                                                                          Attn: Bankruptcy Department
                                                                                                                          175 W. Jackson Boulevard
                                                                           Securities & Exchange Commission ‐             Suite 900                                              secbankruptcy@sec.gov
Securities & Exchange Commission ‐ Chicago Office                          Chicago Office                                 Chicago IL 60604                                       bankruptcynoticeschr@sec.gov                         Email
                                                                                                                          Attn: Christopher J. Gannon
                                                                                                                          P.O Box 890889
Top 20 Unsecured Creditor                                                  Snf Mining Inc                                 Charlotte NC 28289‐0889                                cgannon@snfhc.com                                    Email




                                                                                                                                                                                                       Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                                                           Page 4 of 6
                                                                                                                  Exhibit A
                                                                                                               Master Service List
                                                                                                            Served as set forth below

                                 DESCRIPTION                                               NAME                                               ADDRESS                                                                       EMAIL   METHOD OF SERVICE
                                                                                                                       Attn: John Spoor
                                                                                                                       P.O Box 603800
Top 20 Unsecured Creditor                                              State Electric Supply Co                        Charlotte NC 28260‐3800                                 john.spoor@stateelectric.com                         Email
                                                                                                                       Attn: Bankruptcy Department
                                                                                                                       100 West Randolph Street
Attorney General for the State of Illinois                             State of Illinois Attorney General              Chicago IL 60601                                        webmaster@atg.state.il.us                            Email
                                                                                                                       Attn: Bankruptcy Department
                                                                                                                       Supreme Court Building, 207 W. High St.




                                                                                                                                                                                                     Case 20-41308
Attorney General for the State of Missouri                             State of Missouri Attorney General              Jefferson City MO 65102                                 attorney.general@ago.mo.gov                          Email
                                                                                                                       Attn: Bankruptcy Department
                                                                                                                       30 E. Broad St., 14th Floor
Attorney General for the State of Ohio                                 State of Ohio Attorney General                  Columbus OH 43215                                                                                            First Class Mail
                                                                                                                       Attn: Nicholas F. Kajon, Constantine D. Pourakis,
                                                                                                                       Andreas D. Milliaressis
                                                                                                                       485 Madison Avenue                                      nfk@stevenslee.com
                                                                                                                       20th Floor                                              cp@stevenslee.com
Counsel to Kenneth S. Grossman Pension Plan                            Stevens & Lee, P.C.                             New York NY 10022                                       adm@stevenslee.com                                   Email




                                                                                                                                                                                                     Doc 189
                                                                                                                       Attn: Amy A. Zuccarello, Nathaniel R.B. Koslof, Erika
                                                                                                                       L. Todd                                                 azuccarello@sullivanlaw.com
                                                                                                                       One Post Office Square                                  nkoslof@sullivanlaw.com
Counsel to Lord Securities Corporation                                 Sullivan & Worcester LLP                        Boston MA 02109                                         etodd@sullivanlaw.com                                Email
                                                                                                                       Attn: Fredrik Knutsen
                                                                                                                       150 West Main Street, Suite 1600




                                                                                                                                                                                 Filed 03/25/20 Entered 03/25/20 20:16:14
Top 20 Unsecured Creditor                                              T. Parker Host                                  Norfolk VA 23510                                        Fredrik.Knutsen@tparkerhost.com                      Email
                                                                                                                       Attn: Mark V. Bossi
                                                                                                                       One US Bank Plaza
Counsel to Ad Hoc First Lien Group                                     Thompson Coburn LLP                             St. Louis MO 63101                                      mbossi@thompsoncoburn.com                            Email
                                                                                                                       Attn: Henry Looney
                                                                                                                       P.O Box 71206




                                                                                                                                                                                             Pg 7 of 8
Top 20 Unsecured Creditor                                              United Central Industrial Supply                Chicago IL 60694‐1206                                   Henry.Looney@unitedcentral.net                       Email
                                                                                                                       Attn: Jeffrey B. Jensen, U.S. Attorney
                                                                                                                       Thomas Eagleton U.S. Courthouse
                                                                       United States Attorney’s Office for the         111 S. 10th Street, 20th Floor
United States Attorney’s Office for the Eastern District of Missouri   Eastern District of Missouri                    St. Louis MO 63102                                                                                           First Class Mail
                                                                                                                       Attn: Brian Miles, Fredrik Knutsen
                                                                                                                       P. O. Box 301749                                        UBT‐AR@unitedbulkterminals.com
Top 20 Unsecured Creditor                                              Us United Bulk Terminal                         Dallas TX 75303‐1749                                    Fredrik.Knutsen@tparkerhost.com                      Email
                                                                                                                       Attn: Michael L. Schein, Esq.
                                                                                                                       1633 Broadway
Counsel to The CIT Group/Equipment Financing, Inc., CIT Bank,                                                          31st Floor
N.A. and CIT Railcar Funding Company, LLC                              Vedder Price P.C.                               New York NY 10019                                       mschein@vedderprice.com                              Email
                                                                                                                       Attn: David Wallace
                                                                                                                       P.O Box 74008932
Top 20 Unsecured Creditor                                              Wallace Electrical Systems LLC                  Chicago IL 60674‐8932                                   Dwallace@wallaceelectricalsystems.com                Email




                                                                                                                                                                                                     Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                                                        Page 5 of 6
                                                                                                       Exhibit A
                                                                                                    Master Service List
                                                                                                 Served as set forth below

                                 DESCRIPTION                                      NAME                                             ADDRESS                                                                    EMAIL   METHOD OF SERVICE
                                                                                                            Attn: David Wallace
                                                                                                            P.O Box 74008932
Top 20 Unsecured Creditor                                      Wallace Industrial LLC                       Chicago IL 60674‐8932                                Dwallace@wallaceelectricalsystems.com                Email
                                                                                                            Attn: Christine R. Etheridge
                                                                                                            c/o A Ricoh USA Program f/d/b/a/ IKON Financial
                                                               Wells Fargo Vendor Financial Services, LLC   Services
                                                               fka GE Capital Information Technology        P.O. Box 13708
Counsel to Wells Fargo Vendor Financial Services, LLC          Solutions                                    Macon GA 31208‐3708                                                                                       First Class Mail




                                                                                                                                                                                       Case 20-41308
                                                                                                            Attn: Jennifer McLain McLemore, Michael D. Mueller
                                                                                                            200 South 10th Street
Counsel to Natural Resource Partners L.P., WPP LLC, HOD LLC,                                                Suite 1600                                           jmclemore@williamsmullen.com
Independence Land Company, LLC, and Williamson Transport LLC   Williams Mullen                              Richmond VA 23219                                    mmueller@williamsmullen.com                          Email
                                                                                                            Attn: Brandon Bonfig
                                                                                                            50 S 6th Street, Suite 1290
Top 20 Unsecured Creditor                                      Wilmington Trust National Assoc              Minneapolis MN 55402                                 bbonfig@wilmingtontrust.com                          Email
                                                                                                            Attn: Greg Wooten




                                                                                                                                                                                       Doc 189
                                                                                                            372 Park Lane
Top 20 Unsecured Creditor                                      Wpp LLC                                      Herrin IL 62948                                      gwooten@wpplp.com                                    Email
                                                                                                            Attn: John P. Brice
                                                                                                            250 West Main Street, Suite 1600
Counsel to Evansville Western Railway, Inc.                    Wyatt, Tarrant & Combs, LLP                  Lexington KY 40507‐1746                              jbrice@wyattfirm.com                                 Email




                                                                                                                                                                   Filed 03/25/20 Entered 03/25/20 20:16:14
                                                                                                                                                                               Pg 8 of 8
                                                                                                                                                                                       Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                                             Page 6 of 6
